—Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered June 1, 1998, revoking a sentence of probation previously imposed by the same court upon a finding, after a hearing, that he had violated a condition thereof, and imposing a sentence of imprisonment upon his conviction of criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
*517We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.